  Case 18-17636         Doc 44     Filed 10/29/18 Entered 10/29/18 09:10:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17636
         SHANIA C GENTLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17636        Doc 44       Filed 10/29/18 Entered 10/29/18 09:10:34                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim         Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed          Paid          Paid
ALLSTATE INSURANCE COMPANY       Unsecured      1,358.00            NA             NA            0.00        0.00
Alphera Financial Services       Unsecured     17,453.00            NA             NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured            NA       1,018.72       1,018.72           0.00        0.00
AT&T SERVICES INC                Unsecured      1,188.00            NA             NA            0.00        0.00
BMW FINANCIAL SERVICES           Unsecured           0.00    17,453.20       17,453.20           0.00        0.00
CHECK SYSTEMS                    Unsecured           0.00           NA             NA            0.00        0.00
CITY OF CALUMET CITY             Unsecured         250.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          85.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         159.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         159.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA             NA            0.00        0.00
COMCAST                          Unsecured         927.00           NA             NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         178.00           NA             NA            0.00        0.00
CREDIT ONE BANK                  Unsecured           0.00           NA             NA            0.00        0.00
DIRECTV LLC                      Unsecured         312.00           NA             NA            0.00        0.00
DSNB MACYS                       Unsecured         259.00           NA             NA            0.00        0.00
Indiana Tech                     Unsecured      2,969.00            NA             NA            0.00        0.00
JB ROBINSON                      Unsecured           0.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17636        Doc 44     Filed 10/29/18 Entered 10/29/18 09:10:34                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
LVNV FUNDING                   Unsecured         586.00        635.78        635.78           0.00        0.00
MB Financial Bank              Unsecured         150.00           NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         893.00           NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         179.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,136.00            NA            NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         601.00           NA            NA            0.00        0.00
SANTANDER CONSUMER USA         Secured       12,569.00     17,399.73     17,399.73            0.00        0.00
SANTANDER CONSUMER USA         Unsecured      4,272.00            NA            NA            0.00        0.00
STATE FARM INSURANCE CO        Unsecured         559.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,000.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured     15,399.00     15,411.00     15,411.35            0.00        0.00
US DEPT OF EDUCATION           Unsecured     49,247.00     49,253.88     49,253.88            0.00        0.00
VILLAGE OF MIDLOTHIAN          Unsecured         375.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $17,399.73                 $0.00                $0.00
      All Other Secured                                    $0.00                 $0.00                $0.00
TOTAL SECURED:                                        $17,399.73                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $83,772.93                 $0.00                $0.00


Disbursements:

       Expenses of Administration                                  $0.00
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17636         Doc 44      Filed 10/29/18 Entered 10/29/18 09:10:34                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
